             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

EVA MARIE FISHER,                   )                 8:18CV538
                                    )
               Plaintiff,           )
                                    )                   ORDER
    v.                              )
                                    )
JODY RUPTON,                        )
TIMOTHY BOLLINGER,                  )
MR. COTTRELL,                       )
I. FRANKLIN, and                    )
F.M.C. CARSWELL,                    )
                                    )
               Defendants.          )



    IT IS ORDERED:

    1.   Plaintiff’s motion to dismiss (filing 11) is granted, and this action is
         dismissed without prejudice.

    2.   Judgment shall be entered by separate document.

    DATED this 20th day of December, 2018.

                                   BY THE COURT:

                                   s/ Richard G. Kopf
                                   Senior United States District Judge
